Citation Nr: 9927059	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg condition.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in May 1993 and March 1996, in 
which the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petitions to reopen his claims of entitlement to service 
connection for an acquired psychiatric disorder and a left 
leg condition, respectively.  The veteran subsequently 
perfected appeals of these decisions.

In a May 1996 decision the Board granted the veteran's 
petition to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder and remanded 
the claim for additional development.  Upon completion of 
this development the RO again denied the veteran's claim.  
Accordingly, this claim is properly back before the Board for 
appellate consideration.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left leg condition was denied by the RO in a February 
1961 decision, from which the veteran did not perfect an 
appeal.

2.  The evidence received subsequent to February 1961 is 
relevant to the issue and has not been previously submitted; 
and, when reviewed in conjunction with the evidence that had 
been previously submitted it is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  There is no competent evidence of record relating the 
veteran's post traumatic arthritis of the left leg with his 
contusion in service.


CONCLUSIONS OF LAW

1.  The RO's February 1961 rating decision, wherein the 
veteran's petition to reopen his claim of entitlement to 
service connection for a left leg condition was denied, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 2.1103, 
3.104(a) (1998).

2.  The evidence received subsequent to the February 1961 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for a 
left leg condition.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The claim of entitlement to service connection for a left 
leg condition is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1961 decision the RO denied the veteran's claim 
of entitlement to service connection for a left leg condition 
finding that there was no current evidence of a left leg 
disability.  No appeal was taken from this decision.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that, the first determination is 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1998) in order to have a finally 
denied claim reopened.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim it 
must be determined whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

The evidence of record at the time of the February 1961 
decision consisted of a VA compensation examination report 
showing no orthopedic condition.  The veteran reported at 
this examination that he injured his left ankle when an oil 
drum rolled into it while in service.  Also of record were 
the veteran's service medical records showing that he 
received a contusion on his left leg when he fell on some 
stairs while stationed at Camp Losey, Puerto Rico in 1951, 
but no report of an injury due to an oil drum rolling into 
his left ankle.  At this time private and VA treatment 
records were submitted, but these records contained no 
treatment for a left leg condition.  

The evidence received since the February 1961 decision 
consists of a multitude of private treatment records showing 
treatment for disorders other than the left leg, an April 
1977 VA compensation examination which found no left leg 
disorder other than a scar on the left leg, an October 1984 
VA compensation examination which included an orthopedic 
component diagnosing generalized osteoarthritis, among other 
things, and a February 1995 statement by Dr. Hernandez Planas 
which states that the veteran has post traumatic arthritis of 
the left inferior extremity.  Dr. Planas also notes that the 
veteran reports having an oil drum strike his left leg 
causing a scar on the distal half of the inferior extremity.  

The treatment records unrelated to a left leg condition are 
not new and material as they do not pertain to the veteran's 
claim of entitlement to service connection for a left leg 
condition.  However, the VA compensation examinations and Dr. 
Hernandez Planas' statement constitute new and material 
evidence in that they indicate the presence of a current 
disability in the left leg, identified as arthritis.  Given 
this revelation, the Board finds that this evidence is 
significant enough that it should be considered in a 
determination of the veteran's claim of entitlement to 
service connection for a left leg condition, and it is thus, 
sufficient to reopen his claim of entitlement to service 
connection for such a condition.

Having so determined, the Board must next determine if the 
veteran's newly reopened claim of entitlement to service 
connection for a left leg condition is well-grounded.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  The threshold question 
that must be resolved with regard to a claim is whether the 
veteran has met his initial obligation of submitting evidence 
of a well-grounded claim.  See 38 U.S.C.A. § 5107(a); 
Anderson v. Brown, 9 Vet. App. 542, 545 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 
1996) (Table).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [§ 5107(a)]"  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  "The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In the present case, the veteran contends that he injured his 
left leg in service when an oil drum rolled into his leg 
while he was riding in the back of a truck.  Presuming this 
statement to be credible, as required for well-groundedness 
purposes, the veteran's claim still does not meet the 
criteria of a well-grounded claim.  Although the newly 
submitted evidence provides medical proof of a current 
disability of the left leg, there is no medical evidence of 
record relating the veteran's alleged injury in service to 
his current disability.  Neither of the VA compensation 
examinations address etiology, and the February 1995 
statement by Dr. Hernandez Planas merely states that the 
veteran has post traumatic arthritis of the left leg and that 
he has a scar reportedly from this incident.  He does not 
state that the veteran's arthritis is related to this 
incident.  

To the extent that the veteran is attempting to relate his 
current arthritis of the left leg to his period of active 
service, he is not competent to do so.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, absent a competent 
nexus, the veteran has failed to present a well-grounded 
claim of entitlement to service connection for a left leg 
condition, and despite the grant of his petition to reopen 
this claim, the underlying claim of entitlement to service 
connection is denied.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a left leg 
condition, the petition to reopen that claim is granted.

Entitlement to service connection for a left leg condition is 
denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  In a May 1996 Board decision this 
claim was remanded so that a VA examination could be held and 
the examiner could identify the veteran's psychiatric 
disorder, assess whether or not he had a psychosis within one 
year of discharge, and discern the date of onset of the 
psychiatric disorder.  The claims file was thoroughly 
reviewed by a board of two VA psychiatrists who answered the 
first two inquiries; however, their examination report failed 
to discuss the date of onset of the diagnosed generalized 
anxiety disorder.  

Moreover, Dr. Fernandez Cuevas, a private psychiatrist who 
has treated the veteran since May 1982 testified at a June 
1983 hearing that the veteran suffered from schizophrenia, 
and that he had pre-morbid symptoms in service which 
escalated to a neurosis, in the form of anxiety reaction 
within a year of discharge and eventually blossomed into a 
full psychosis in the form of schizophrenia.  He confirmed 
these opinions in a June 1997 psychiatric evaluation of the 
veteran.  While the VA examination report of September 1997 
notes Dr. Cuevas' June 1997 opinion, the report incorrectly 
indicates that he has only seen the veteran three times, and 
fails to directly address Dr. Cuevas' opinion that the 
veteran suffers from schizophrenia which had its onset in 
pre-morbid symptoms in service.  

Given that the VA examiners have concluded that the veteran's 
proper diagnosis does not include schizophrenia, contrary to 
Dr. Cuevas' conclusion, their failure to address Dr. Cuevas' 
opinions and testimony in adequate detail should be 
rectified.  Additionally, the board of two VA examiners 
should express an opinion as to the date of onset of the 
veteran's acquired psychiatric disorder, being sure to 
discuss Dr. Cuevas' contentions about the date of onset in 
their discussion.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office, specifically, the 
veteran is invited to contact Dr. Cuevas and have him further 
explain the bases of his conclusion that the veteran has 
schizophrenia with onset in service.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file, 
specifically, the veteran is invited to 
contact Dr. Cuevas and have him further 
explain the bases of his conclusion that 
the veteran has schizophrenia with onset 
in service.

2.  Upon completion of the above, the RO 
should return the claims file to the 
board of two VA examiners who performed 
the September 1997 examination and 
October 1997 addendum.  The examiners 
should be requested to express an opinion 
as to the date of onset of the veteran's 
generalized anxiety disorder.  This 
opinion should specifically discuss Dr. 
Fernandez-Cuevas' testimony in the June 
1983 hearing and his June 1997 opinion in 
which he avers that the veteran suffers 
from schizophrenia, and that he had pre-
morbid symptoms of this disorder in 
service and in the anxiety reaction 
diagnosed within a year of discharge from 
service.  If either of the two VA 
examiners is unavailable, another VA 
examiner should be selected to replace 
the unavailable examiner.  All findings 
should be expressed in the examination 
report in a clear, concise, legible 
manner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







